392 F.2d 669
Edward J. TIPPINS and Jeff Davis Mullins, Jr., Appellants,v.UNITED STATES of America, Appellee.
No. 24713.
United States Court of Appeals Fifth Circuit.
April 10, 1968.

Andrew L. Stanfield, Atlanta, Ga., for appellants.
F. D. Hand, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before BROWN, Chief Judge, and AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Under F.R.Crim.P. 35, Appellants filed a motion in the Court below to have their sentences corrected to afford credit for pre-sentence jail time.  Both are in custody for violations of 18 U.S.C.A. 2314, the interstate transportation of falsely made and forged securities, Tippins for eighteen months and Mullins for five years.  The District Court denied relief and we affirm.


2
The maximum sentence that may be imposed under 18 U.S.C.A. 2314 is ten years.  Since each of the Appellants was sentenced to less than the statutory maximum, each falls within the conclusive presumption of our recent decision in Bryans v. Blackwell, 5 Cir., 1967, 387 F.2d 764, that they were given credit for all time spent in jail prior to sentencing.  See also Putt v. United States, 5 Cir., 1968, 392 F.2d 64 and cases cited therein.


3
Affirmed.